Citation Nr: 1035791	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a left elbow 
fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1962 to May 
1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Acting Veterans Law Judge in June 2010.  A 
copy of the transcript of this hearing has been associated with 
the claims file.  The Board notes that the record was held open 
for 30 days after the hearing to permit the Veteran the 
opportunity to submit additional medical evidence in support of 
his claim; however, no additional evidence has been submitted.  
The 30 days having expired, the Board may proceed to adjudicate 
the Veteran's claims.


FINDINGS OF FACT

1.  The RO initially denied service connection for bilateral 
hearing loss in a November 1964 rating decision and subsequently 
denied reopening the claim in a May 1997 rating decision.  The 
Veteran did not appeal either of those decisions, and they are 
final.

2.  Some of the new evidence submitted subsequent to May 1997 in 
support of the Veteran's claim to reopen for service connection 
for bilateral hearing loss is material, and the claim is 
reopened.

3.  The Veteran's right ear hearing loss pre-existed service and 
was not aggravated during service.

4.  The Veteran's left ear hearing loss is not related to noise 
exposure in service, nor can it be presumed to be related to 
service.

5.  The RO initially denied service connection for a left knee 
disorder in a May 1997 rating decision.  The Veteran did not 
appeal that decision, and it is final.

6.  None of the new evidence submitted subsequent to May 1997 in 
support of the Veteran's claim to reopen for service connection 
for a left knee disorder is material, and the claim is not 
reopened.

7.  The RO initially denied service connection for residuals of a 
left elbow fracture in a May 1997 rating decision.  The Veteran 
did not appeal that decision, and it is final.

8.  None of the new evidence submitted subsequent to May 1997 in 
support of the Veteran's claim to reopen for service connection 
for bilateral hearing loss is material, and the claim is not 
reopened.


CONCLUSIONS OF LAW

1.  The November 1964 and May 1997 rating decisions that denied 
service connection for bilateral hearing loss are final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2009).

2.  New and material evidence has been received, and the 
Veteran's claim for service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Bilateral hearing loss was not incurred in or aggravated by 
service and it not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2009). 

4.  The May 1997 rating decision that denied service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2009).

5.  New and material evidence has not been received, and the 
Veteran's claim for service connection for a left knee disorder 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

6.  The May 1997 rating decision that denied service connection 
for residuals of a left elbow fracture is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 
(2009).

7.  New and material evidence has not been received, and the 
Veteran's claim for service connection for residuals of a left 
elbow fracture is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a), 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  To satisfy this requirement, VA is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  VA's Office of General 
Counsel issued informal guidance interpreting the decision in 
Kent as requiring that the notice provided specifically identify 
the kind of evidence that would overcome the prior deficiency 
rather than simply stating the evidence must relate to the stated 
basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

In the present case, notice was provided to the Veteran in June 
2007.  The Board finds this notice complies with VA's duty to 
notify set forth above.  Likewise, the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claims.  He was told it was his responsibility 
to support the claims with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Indeed, the Veteran submitted evidence in connection 
with his claims, which indicates he knew of the need to provide 
VA with information and evidence to support his claims.  Thus, 
the Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to notify" 
the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).  All efforts have been made to obtain relevant, identified 
and available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Board notes that, 
although the Veteran identified private medical evidence related 
to his claim to reopen for service connection for a left knee 
disorder at the June 2010 hearing, he was given an opportunity to 
submit this evidence to the Board (the record was held open for 
30 days) but he failed to do so.  In addition, the Veteran has 
been advised that he should submit a release form for any private 
medical records he wants VA to obtain for him.  The Board notes 
that the Veteran has not submitted any release form for these 
private medical records.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "[t]he duty to assist is 
not always a one-way street. I f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). VA, therefore, has made every reasonable effort to obtain 
all records relevant to the Veteran's claims.

Generally the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim.  When a claim is one to reopen a 
finally decided claim, however, VA is not obligated to provide a 
medical examination or obtain a medical opinion until new and 
material evidence has been received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).  In the present case, the Veteran was 
provided a VA examination relating to his claim for service 
connection for bilateral hearing loss in November 2007.  An 
addendum to that examination report was obtained in October 2009 
to address a private medical opinion submitted by the Veteran.  
The Board finds the reports relating to this examination to be 
adequate as it is clearly based upon a review of the entire 
claims file (including service records and current treatment 
records), the Veteran's self-reported history, and sound medical 
principles.  The Board notes that the medical opinions expressed 
within the report are based upon the concurrence of three VA 
medical professionals with the expertise to render the opinions.  
The Board finds, therefore, that there is no prejudice to the 
Veteran in utilizing this VA examination report in adjudicating 
his claim, and the Veteran has not so argued.

As for his claims to reopen for service connection for a left 
knee disorder and residuals of a left elbow fracture, since the 
Veteran has failed to submit new and material evidence to reopen 
these claims for service connection (as discussed in more detail 
below), VA was not obligated to provide him with medical 
examinations relating to these two claims.

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims. 

II.  Analysis

The Veteran's claim for service connection for bilateral hearing 
loss was initially denied in a November 1964 rating decision.  In 
addition, a rating decision issued in May 1997 denied reopening 
the claim for service connection for bilateral hearing loss as 
well as denied service connection for a left knee disorder and 
residuals of a left elbow fracture.  Rating actions are final and 
binding based on evidence on file at the time the veteran is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate authority.  
38 C.F.R. § 3.104(a).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing a 
Notice of Disagreement with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at 
any time indicate disagreement with these rating decisions.  
Therefore, they are final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claims in April 2007.  Under the 
applicable regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"New" evidence is defined as evidence not previously submitted 
to agency decision makers and "material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last final denial of the claims 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received subsequent 
to the last final rating decision, May 1997 in the present case, 
is presumed credible for the purposes of reopening a claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing 
loss was initially denied in a November 1964 rating decision 
because there was no aggravating factor to account for the 
increase in hearing loss.  In addition, a rating decision issued 
in May 1997 denied reopening the claim for service connection for 
bilateral hearing because the RO determined that no new and 
material evidence had been received.

New evidence received since May 1997 consists of VA treatment 
records from April 2007 through February 2008, private treatment 
records from September 2007, private medical opinion from March 
2009, and report of VA audiological examination from November 
2007 with addendum report dated in October 2009.  The Board finds 
that some of this evidence is material.  Specifically the Board 
finds that the private medical opinion from March 2009 is 
material in that it expresses a positive opinion supporting the 
Veteran's contention that his current hearing loss is the result 
of noise exposure in service.  Thus, this evidence relates to an 
unestablished fact (i.e., a nexus relationship between current 
hearing loss and service) that raises a possibility of 
substantiating the claim.  As for the remainder of the evidence, 
the VA treatment records are not material as they fail to suggest 
either in-service incurrence or aggravation of the Veteran's 
hearing loss.  In addition, the November 2007 VA examination 
report and October 2009 addendum are not material as, although 
new and relating to the issue of nexus, the opinions provided are 
against the Veteran's claim and, therefore, do not raise a 
possibility of substantiating the claim.  Hence this evidence 
cannot be deemed material.

New and material evidence having been received, the Veteran's 
claim for service connection for bilateral hearing loss is 
reopened and considered on the merits.

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection:  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  The Board notes that the 
Veteran's current audiometric test results indicate he meets the 
above criteria of impaired hearing for disability compensation 
purposes.  The remaining question is whether it was incurred in 
or aggravated by service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The Veteran is not required to show that hearing loss was present 
during active military service in order to establish service 
connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  Rather, he may establish the required nexus between his 
current hearing disability and his term of military service by 
showing that his current hearing disability resulted from 
personal injury suffered in the line of duty.  Id.  Claims for 
service connection must be considered on the basis of the places, 
types and circumstances of a claimant's military service.  
38 C.F.R. § 3.303(a).  

The Veteran has reported military noise exposure from training 
exercises with firing of weapons without use of ear protection.  
See November 2007 VA examination report.  The March 2009 report 
by the private opining physician indicates the Veteran reported 
constant exposure in service to gunfire.  At his June 2010 Board 
hearing, the Veteran testified that he was in the infantry and 
was constantly exposed to a lot of noise from the field or from 
heavy weapons.  The noise exposure described by the Veteran at 
the November 2007 VA examination and as indicated in the March 
2009 private medical opinion is consistent with his military 
occupational specialty of light weapons infantryman and the 
circumstances of his service.  The Veteran's testimony of 
exposure to noise from heavy weapons, however, is not consistent 
with the circumstances of his service since he was a light 
weapons infantryman versus a heavy weapons infantryman.  
Nevertheless, the Board will concede that the Veteran was exposed 
to noise from light weaponry during service.  The remaining 
question is whether the Veteran's current bilateral hearing loss 
is related thereto.

In answering that question, the Board notes that the analysis is 
different for each ear as the Veteran's entrance examination in 
February 1962 definitely shows the Veteran had significant loss 
of hearing acuity in the right ear upon entrance into service.  
The left ear hearing, however, was well within normal limits upon 
entry into service.  Thus, the Board finds that the Veteran had a 
pre-existing right ear hearing loss and, in order to be entitled 
to service connection, the evidence must show that this hearing 
loss was aggravated during service.  As for the left ear hearing 
loss, the Board notes that, as his hearing was within normal 
limits upon entry, the presumption of soundness attaches; 
therefore, the question to be answered with regard to the left 
ear hearing loss is whether it was incurred in service rather 
than aggravated during service.

Right Ear Hearing Loss

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  In 
order to rebut the presumption of aggravation, there must be 
clear and unmistakable evidence (obvious or manifest)  that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if the 
condition underwent no increase in severity during service on the 
basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 C.F.R. § 3.306(b).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
The Court has held that when a disability has improved in one 
respect but has been made worse in another respect by in-service 
medical or surgical treatment, the rating schedule should be used 
to determine if the overall degree of disability has increased 
during service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Board notes that the Veteran's separation examination report 
contains the results of audiometric testing and continued to show 
that the Veteran had right ear hearing loss in April 1964.  The 
Board also notes that the Veteran underwent a post-discharge VA 
audiological examination in October 1964 that showed the Veteran 
continued to have right ear hearing loss.  This examination 
report indicates the diagnosis was "deafness partial perception 
type onset prior to induction."

At the November 2007 VA examination, the Veteran reported a 
history of progressive right-sided hearing loss to the extent 
that he is deaf in the right ear at the present time.  An 
audiogram revealed a right profound sensorineural hearing loss 
with no useful hearing whatsoever in the right ear.  Word 
recognition was zero percent.  The VA physician indicated that 
his review of the service treatment  records showed that the 
Veteran had a significant high frequency hearing loss in the 
right ear which pre-existed military service, which was well-
documented on the pre-induction physical in February 1962.  At 
separation from service, the Veteran had additional audiometric 
data recorded in April 1964, at which time the Veteran was noted 
to have audiometric thresholds which appeared essentially 
unchanged from the audiometric testing done over two years prior 
to that.  He also commented that his additional review of the 
record showed an additional examination and audiometric data 
recorded for an Audio C&P in October 1964 that showed the Veteran 
had significant decline in audiometric thresholds in the right 
ear subsequent to separation from service.  The assessment was 
right profound sensorineural hearing loss.  

In rendering an opinion and rationale, the examiner noted that, 
because of the somewhat complex nature of the audiometric data in 
the folder, the claims folder and all of this data was reviewed 
by himself, the senior audiologist who tested the Veteran, and 
the Chief of Audiology at the Dallas VA Medical Center.  It was 
indicated that all three of them agreed that it is less likely 
than not that the Veteran's current right ear hearing loss would 
be related to military noise exposure/acoustic trauma.  They 
agreed that the evidence failed to show that there was 
aggravation or significant decline in audiometric thresholds 
between military enlistment and separation from service.  
Furthermore, it was noted that although significant audiometric 
threshold shifts were recorded in October of 1964, approximately 
five to six months after service, that this decline would not 
have been caused by military noise exposure since the American 
College of Occupational Medicine Noise and Hearing Conservation 
Committee states that "[a] noise-induced hearing loss will not 
progress once noise exposure is stopped."  Therefore, the 
decline in audiometric thresholds between separation from service 
and October 1964 would not be caused by military noise exposure.  

In October 2009, an addendum to the November 2007 VA audiological 
examination report was obtained in order for reconsideration of 
the opinion expressed therein because of the March 2009 private 
medical opinion.  The examiner indicated that he reviewed the 
claims file again, including the latest entry/letter dated March 
9, 2009.  He stated that his original assessment remains 
unaltered because the basis for that opinion persists.  He also 
indicated that the Chief of Audiology at the Dallas VA Medical 
Center also reviewed the pertinent data and concurs.

The Board notes that there are no complaints of or treatment for 
the Veteran's right-sided hearing loss in service.  Furthermore, 
the private medical report from March 2009 states that the 
Veteran related that his right-sided hearing loss occurred 
sometime after leaving service and no medical opinion was 
proffered with regard to it being incurred in or aggravated by 
service.  The only medical evidence with regard to the Veteran's 
right-sided hearing loss is the entrance and separation 
examination reports and the VA examination opinion that establish 
that there was a pre-existing hearing loss in the right ear that 
at least as likely as not was not aggravated during service due 
to military noise exposure or any other cause.  

Thus, the probative and persuasive medical evidence is against 
finding that the Veteran's pre-existing right ear hearing loss 
was aggravated during service.  The Board notes that the Veteran 
testified at the June 2010 hearing that his hearing was normal 
when he entered service and that he was diagnosed with hearing 
loss in service (i.e., at the time of his separation 
examination).  The Veteran's testimony, however, is clearly 
inconsistent with the contemporaneous medical evidence of record.  
Thus, the Board finds that his testimony has no probative value 
and does not help to support his claim.

Consequently, the Board finds that the preponderance of the 
evidence is against finding that the Veteran's pre-existing right 
ear hearing loss was aggravated during his military service as a 
result of in-service noise exposure.  The preponderance of the 
evidence being against the Veteran's claim, the benefit of the 
doubt doctrine is not for application, and the Veteran's claim 
must be denied.

Left Ear Hearing Loss

As previously stated, the Veteran's left ear hearing was shown to 
be well within normal limits at the time of his entrance 
examination in February 1962.  The service treatment records do 
not show any complaints of or treatment for the Veteran's ears or 
hearing during service.  On the Veteran's Report of Medical 
History completed at the time of his separation examination in 
April 1964, the Veteran reported a history of "ear, nose and 
throat trouble."  It was noted in the comment section 
"decreased acuity-worsened by firing weapons, borderline H2 
profile."  Audiometric test results recorded on the Report of 
Medical Examination demonstrated the Veteran's left ear hearing 
was well within normal limits except for at 8000 Hertz (45 
decibels).  It was commented under Summary of Defects and 
Diagnoses that there was "[d]eafness due to acoustic trauma, 
firing weapons (3983) (H2) left."  The Board notes that the 
results of the separation audiometry are not consistent with 
hearing impairment for VA disability purposes defined in 
38 C.F.R. § 3.385 as hearing thresholds were less than 26 
decibels from 500 to 4000 Hertz.

Post service medical evidence shows VA audiological examination 
in October 1964 demonstrated the Veteran's left-sided hearing to 
be within normal limits except for at 4000 Hertz (70 decibels) 
and 8000 Hertz (45 decibels).  These results do demonstrate a 
hearing impairment for VA compensation purposes under § 3.385 as 
the hearing threshold at 4000 Hertz was greater than 40 decibels.  
The examiner's assessment, however, was "DEAFNESS PARTIAL 
PERCEPTION TYPE ONSET PRIOR TO INDUCTION."  The examiner did not 
indicate whether he was referring to the hearing loss in just the 
right ear or in both ears.  

The Veteran essentially relies upon the statement on his 
separation examination in April 1964 as the basis upon which 
service connection should be granted.  The Board finds, however, 
that the probative and persuasive evidence of record is against 
finding that the Veteran's current left ear hearing loss is 
related to noise exposure in service.  

The Veteran underwent VA examination in November 2007 at which he 
provided a history of hearing loss in the left ear.  Again, he 
reported military noise exposure from training exercises with 
firing of weapons and indicated ear protection was not worn.  The 
Veteran reported having worked for the postal service and sorted 
mail inside the post office subsequent to separation.  Audiogram 
demonstrated a left high frequency sensorineural hearing loss 
with word recognition of 88 percent in the left ear.  The 
examiner noted his review of the service treatment records 
included the entrance and separation examination reports 
(including audiometric test results).  The examiner noted that, 
at the time of separation, the Veteran had audiometric thresholds 
which appeared essentially unchanged from audiometric testing 
done over two years prior to that (at the time of entry); 
however, at that time, there was a notation on the standard form 
88 (Report of Medical Examination) that noted "[d]eafness due to 
acoustic trauma, firing weapons (3983) (H2) left."  The examiner 
also stated that the October 1964 VA audiological examination 
results; however, the examiner stated that the Veteran should not 
have been exposed to military acoustic trauma in the six months 
between his separation from service and this VA examination since 
he left the military during the audiometric change.  

The examiner commented that, because of the somewhat complex 
nature of the audiometric data in the folder, the claims file and 
all of this data was reviewed by himself, the senior audiologist 
who tested the Veteran, and the Chief of Audiology at the Dallas 
VA Medical Center.  He stated that all three of them disagree 
with the assessment or notation made on the standard form 88 
(Report of Medical Examination) at separation from service that 
stated "deafness due to acoustic trauma, firing weapons (3983) 
(H2) left."  He stated that, since there was no significant 
decline in audiometric thresholds between military enlistment and 
separation from service, there would be no basis for this 
particular comment.  Rather they felt that the hearing loss was 
not shown nor incurred while on active duty, although significant 
audiometric threshold shifts were recorded in October of 1964, 
approximately five to six months subsequent to separation from 
service.  They opined, however, that the decline in audiometric 
thresholds between separation from service and October of 1964 
would not have been caused by military noise exposure since the 
American College of Occupational Medicine Noise and Hearing 
Conservation Committee states that "A noise-induced hearing loss 
will not progress once noise exposure is stopped."  Therefore, 
the decline in audiometric thresholds between separation from 
service and October of 1964 would not be caused by military noise 
exposure.  Based upon this information, all three of them agreed 
that it is less likely than not that the Veteran's current 
hearing loss would be related to military noise exposure/acoustic 
trauma.

In contrast, the Veteran submitted a statement from a private 
audiologist dated in March 2009 in which she indicated that the 
Veteran reported being around gunfire throughout his time in the 
service.  She noted that the left ear hearing decreased while in 
the Army and that he was tested upon exit and the hearing loss 
was noted at that time and that the exit report states acoustic 
trauma.  Thus, she opined that the hearing loss in the left ear 
is likely due to noise exposure in service.  

In October 2009, an addendum to the November 2007 VA audio 
examination report was obtained in order for reconsideration of 
the opinion expressed therein because of the March 2009 private 
medical opinion.  The examiner indicated that he reviewed the 
claims file again, including the latest entry/letter dated March 
9, 2009.  He stated that his original assessment remains 
unaltered because the basis for that opinion persists.  He also 
indicates that the Chief of Audiology at the Dallas VA Medical 
Center also reviewed the pertinent data and concurs.

After weighing these opposing medical opinions, the Board finds 
the medical opinions provided in the November 2007 VA 
audiological examination report and the October 2009 addendum to 
be the most probative and persuasive.  These opinions are clearly 
based upon a thorough review of the evidence of record.  
Furthermore, they are based upon sound medical principles and 
cite to supporting authority.  In contrast, it is unclear whether 
the private medical opinion is based upon an actual review of the 
Veteran's service and post-service records, although it is 
clearly based upon the comment on the separation examination 
report that the VA physicians found to be inaccurate after a 
comparison with the other service records.  Thus, the probative 
value of this opinion is diminished.  It is the factually 
accurate, fully articulated, sound reasoning for the conclusion 
that contributes probative value to a medical opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the VA medical 
opinion is based upon a review of the entire record and is 
factually accurate, fully articulated and based upon sound 
reasoning, the Board finds it to be the more probative and 
persuasive medical opinion as to whether there is a nexus between 
the Veteran's current left ear hearing loss and noise exposure 
during his military service.

The Board finds, therefore, that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a left ear hearing loss.  In making this determination, the 
Board has considered the Veteran's testimony that he had loss of 
hearing in service.  The Veteran, however, is not competent to 
relate any perceived loss of hearing in service to noise exposure 
nor is he competent to state that his current hearing loss is 
related to noise exposure in service.  The Board notes that the 
Veteran is competent to provide testimony concerning factual 
matters of which he has firsthand knowledge (i.e., exposure to 
noise during or after service).  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  The presence of hearing loss as defined for VA 
compensation purposes, however, is a determination "medical in 
nature" and not capable of lay observation as it requires 
specific testing.  A layperson is generally not deemed competent 
to opine on a matter that requires medical knowledge, such as the 
question of whether a chronic disability is currently present or 
a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board finds that the 
Veteran's lay opinion that his current left ear hearing loss was 
caused by noise exposure in service is not probative.  

The Board also notes that service connection on a presumptive 
basis is not warranted in this case.  Service connection may also 
be established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a compensable degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a).  In the present case, although the October 1964 VA 
audio examination demonstrates left ear high frequency hearing 
loss at 4000 Hertz, this hearing loss was not manifested to a 
compensable degree.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  
Furthermore, the Board finds that service incurrence has been 
rebutted by the VA medical opinion.  See 38 C.F.R. § 3.307(d) 
(noting that evidence which may be considered in rebuttal of 
service incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to indicate 
the time of existence or inception of disease.).  The November 
2007 VA medical opinion clearly states that the Veteran's left 
ear hearing loss was not incurred in service and provided a 
detailed rationale for the opinion.  Consequently, the 
preponderance of the evidence is against finding that service 
connection is warranted on a presumptive basis.

The preponderance of the evidence being against the Veteran's 
claim for service connection for left ear hearing loss, the 
benefit of the doubt doctrine is not for application.  
Consequently, the Veteran's claim must be denied.

Left Knee Disorder

The Veteran was denied service connection for a left knee 
disorder in a May 1997 rating decision on the basis that there 
was no record of a left knee condition showing a chronic 
disability subject to service connection.  Thus, the RO found 
that the claim was not well-grounded as the evidence failed to 
demonstrate the existence of the claimed condition and its 
possible relationship to service.

In order for evidence to be new and material, it must relate to 
those elements previously not established.  In other words, the 
evidence must establish that the Veteran has a current disability 
that is related to his military service.  The Board finds that 
the new evidence received since May 1997 fails to establish that 
the Veteran has a current left knee disorder related to service 
and, therefore, it is not material.

New evidence received since May 1997 consists of the Veteran's 
testimony and VA treatment records from April 2007 through 
February 2008.  The VA treatment records, although new, are not 
material as they fail to show the Veteran has a current knee 
disorder.  Although they record the Veteran's report of a history 
of left knee pain, at the time of evaluation, his left knee was 
asymptomatic and no diagnosis was rendered.  Thus, this evidence 
fails to establish the Veteran has a current disability related 
to service.

As for the Veteran's testimony, he testified that he saw a doctor 
in Los Angeles who said he had fluid on the knee and drained it; 
however, this would have been before the Veteran filed his claim 
to reopen and thus does not address the question of whether there 
was a current disability at the time of claim.  C.f. McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (noting that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim).

He also testified that he was currently having problems with the 
knee, that he spoke with his current private primary physician 
about it, and that he was given pain pills.  His main complaint 
was pain in the knee with weakness the longer he walks on it.  
The Board notes that the record was held open for 30 days after 
his hearing for him to submit these private treatment records, 
but he failed to do so.  The Board finds the Veteran's testimony 
alone is insufficient to reopen his claim.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  The Veteran has not submitted any 
evidence to support his testimony that he has anything more than 
pain in his left knee.  As pain alone is not a disability for 
compensation purposes, therefore, his testimony is not material 
evidence sufficient to reopen his claim for service connection 
for a left knee disorder.

Having found that new and material evidence has not been 
received, the Board finds that the Veteran's claim for service 
connection for a left knee disorder is not reopened, and his 
appeal is denied.

Residuals of Left Elbow Fracture

The Veteran was denied service connection for residuals of a left 
elbow fracture in a May 1997 rating decision on the basis that 
the evidence showed that the fracture pre-existed service but did 
not show that it was aggravated during service.  Thus, in order 
to be material, the new evidence received since May 1997 must 
demonstrate that there was a worsening (aggravation) of the 
Veteran's pre-existing residuals of a left elbow fracture during 
service.  

New evidence received since May 1997 consists of the Veteran's 
testimony and VA treatment records from April 2007 through 
February 2008.  The VA treatment records, although new, are not 
material as they fail to show the Veteran has any current 
residuals of a left elbow fracture.  These records do not even 
record a history of a left elbow fracture much less discuss 
whether it was aggravated during service.  Thus, this evidence is 
not material to reopen the Veteran's claim for service 
connection.

As for the Veteran's testimony, he reported that the injury to 
his left elbow was incurred in service at the same time he 
injured his left knee and his arm was in a brace for awhile.  As 
for current problems, the Veteran testified that his elbow does 
not go straight out and he has pain that radiates up to his 
shoulder and down into his hand.  The Board finds that the 
Veteran's testimony is not material as it fails to raise a 
reasonable possibility of substantiating the claim because, when 
considered with the other evidence of record, it is inconsistent 
with the facts already established, in other words that this was 
a pre-existing injury.  So the Veteran's testimony as to the 
injury occurring in service fails to go to the question of 
whether the pre-existing left elbow fracture was aggravated by 
service.  Furthermore, although the Veteran is competent to 
testify as to his symptoms, he is not able to provide a diagnosis 
of any residuals resulting from the pre-service left elbow 
fracture.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (noting that a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Finally, 
the Veteran's reported symptoms mainly consist of pain.  As 
previously discussed, pain alone without a diagnosed condition is 
not a disability for compensation purposes.  See supra Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Thus, the Veteran's 
testimony standing alone, without supporting evidence showing a 
diagnosis of a current disability, is insufficient to be 
considered material evidence to reopen the Veteran's claim for 
service connection.

Having found that new and material evidence has not been 
received, the Board finds that the Veteran's claim for service 
connection for residuals of a left elbow fracture is not 
reopened, and his appeal is denied.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for bilateral hearing loss is 
reopened.

Entitlement to service connection for bilateral hearing loss is 
denied.

New and material evidence having not been received, the Veteran's 
claim for service connection for a left knee disorder is not 
reopened.

New and material evidence having not been received, the Veteran's 
claim for service connection for residuals of a left elbow 
fracture is not reopened.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


